Mr. Justice Green
delivered the opinion of the Court.
A motion is made to transfer this cause to the court of civil appeals, upon the ground that the bill does not *604present a case of which, this court has jurisdiction upon appeal.
Conceding this to be true, yet it appears that the answer is filed as a cross bill, and by this cross bill a direct money judgment is sought for $1590 against the complainant. An examination of the pleadings discloses that this recovery sought by the cross complainant is not merely incidental to the general relief prayed; but there is a distinct alternative prayer for such a judgment by him, and, as a matter of fact, its recovery seems to be the real object of the cross bill.
• It is immaterial, for purposes of jurisdiction, by which party a money judgment is sought. Unless such relief be a mere incident to the main case, a demand for a money judgment in a chancery cause, asserted either by the complainant, or by the defendant in a cross bill, is sufficient to confer jurisdiction of appeals in such cases upon this court, if such demand exceeds $1000.
The motion is therefore overruled, and the case remanded to the docket of this court for hearing when reached.